Citation Nr: 0925245	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-31 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of compression fracture of L1 and L2, traumatic 
arthritis of L2-L4, and disc degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from September 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  

In a February 2008 rating decision, the RO, in part, denied 
what it construed as a new claim for an increased rating for 
the Veteran's back disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran last underwent VA examination for his back in 
August 2005, almost four years ago.  Although he denied 
radicular symptoms at that time, VA treatment notes from July 
2005 to January 2007 reflect a diagnosis of lumbar 
radiculopathy.  Further, in a May 2007 statement, he 
indicated for the first time that he suffers from 
incapacitating episodes.  Given the above, the Board finds 
that a VA examination is warranted to fully and fairly 
evaluate the Veteran's disability.  See Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claim.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

In addition, the claims file contains treatment notes from 
the Loch Raven VA Outpatient Clinic dated through January 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
above facility, following the procedures prescribed in 38 
C.F.R. § 3.159 (2008) as regards requesting records from 
Federal facilities.

Lastly, in Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The record reflects that the Veteran has not been provided 
such notice.  Thus, corrective notice should be provided on 
remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Loch Raven VA Outpatient Clinic 
since January 2007.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Send the Veteran and his 
representative a corrective notice 
pursuant to the Veterans Claims Assistance 
Act (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008), and implemented 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2008).  Such notice should also 
be consistent with the Court's holding in 
Vazquez-Flores, 22 Vet. App. 37, with 
regard to his claim for increased rating.

3.  If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  Schedule the Veteran for VA orthopedic 
and neurological examinations by an 
appropriate physician(s) to determine the 
current severity of his service-connected 
residuals of compression fracture of L1 
and L2, traumatic arthritis of L2-L4, and 
disc degeneration.

The claims file must be made available to 
each physician designated to examine the 
Veteran, and each examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests (to include x-rays, 
MRIs, EMGs, and/or nerve conduction tests) 
and studies and/or consultation(s) should 
be accomplished (with all findings made 
available to each physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Neurological examination - The examiner 
should identify and comment on the 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's back disability.  The 
examiner should also offer an opinion as 
to whether the Veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
back disability.  The examiner should 
identify and comment on the existence, 
frequency or extent of, as appropriate, 
all neurological symptoms associated with 
the Veteran's back disability.  The 
examiner should delineate which nerves may 
be involved and describe the severity of 
any neurological symptoms, specifically, 
whether such symptoms are mild, moderate, 
moderately severe, or severe.

Orthopedic examination - The examiner 
should conduct range of motion testing of 
the thoracolumbar spine (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss of the 
thoracolumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also indicate whether 
the Veteran has any ankylosis of the 
thoracolumbar spine; and, if so, the 
extent of such ankylosis, and whether the 
ankylosis is favorable or unfavorable.

Considering all orthopedic and 
neurological examination findings, the 
examiner should render findings 
particularly responsive to the criteria 
for rating intervertebral disc syndrome 
(IVDS)-specifically, comment as to the 
existence and frequency of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
If the Veteran has incapacitating episodes 
associated with his back disability, the 
examiner should specify whether, over the 
past 12 months, such episodes have had a 
total duration of at least 4 weeks but 
less than 6 weeks; or at least 6 weeks.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim.  This review 
should include consideration of all 
additional evidence added to the record 
since the issuance of the August 2006 
Statement of the Case.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded the applicable 
time period in which to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

